Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to application filed on 07/08/2019 in which claim 1-12 are presented for examination.
					Status of claims
2.	Claims 1-12 are pending, of which claims 1, 5 and 9 are in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-12 are rejected under 35 U.S.C 103 as being unpatentable over Carrier (US PG Pub 2008/0013757) published on January 17, 2008 in view of Anzures (US PG Pub 2008/0055272) published on March 06, 2008.

As per claim 1, 5 and 9, Carrier teaches A non-transitory computer-readable medium storing instructions executable by at least one processor to facilitate displaying playback information during time compression or expansion of an audio signal according to a method, the method comprising:
displaying a remaining playback-time associated with an audio file(fig 3 Para[0038] discloses 

remaining playing time, as taught by Carrier);
adjusting the playback speed of the audio file during playback of the audio file (Para[0044-0045] fig 3 A 

slider is provided to permit the user to adjust the playback tempo within a specified percentage of 

the original tempo, as taught by Carrier); and

	Carrier does not explicitly teach in response to the playback speed being adjusted, automatically 

displaying an adjusted remaining playback-time associated with the audio file during playback of the 

audio file.

	On the other hand, Anzures teaches in response to the playback speed being adjusted, 

automatically displaying an adjusted remaining playback-time associated with the audio file during 

playback of the audio file (Para[0147][0159] fig 7A user can change e.g. fast forward the playing 

position and  remaining playing time being displayed, as taught by Anzures).

It would have been obvious to one of ordinary skill in the art before the filing date of the 

invention to modify Carrier invention with the teaching of Anzures because doing so would result in 

user gesture on the progress bar makes it easy for a user to select a particular scene in a video for 

viewing.


As per claim 2, 6 and 10, the combination of Carrier and Anzures teaches displaying a time-length 

associated with the audio file (fig 3 shows time, as taught by Carrier), and in response to the playback 

speed being adjusted, automatically displaying, during playback of the audio file, an adjusted time-length 

associated with the audio file(Para[0147][0159] fig 7A user can change e.g. fast forward the playing 

position and  remaining playing time being displayed, as taught by Anzures).


As per claim 3, 7 and 11, the combination of Carrier and Anzures teaches wherein the method further comprises incrementing or decrementing the adjusted time-length at the same rate as the time-length (Para[0038][0044-0045] fig 3, as taught by Carrier).

As per claim 4, 8 and 12, the combination of Carrier and Anzures teaches wherein the method further comprises incrementing or decrementing the adjusted remaining playback time at the same rate as the remaining playback time(Para[0038][0044-0045] fig 3, as taught by Carrier).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175      
Wednesday, November 10, 2021